Citation Nr: 0635400	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  97-10 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased disability evaluation for the 
veteran's right eye endophthalmitis, currently evaluated as 
10 percent disabling.

2. Entitlement to a total rating for compensation purposes 
based on individual unemployability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from January 1952 to January 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's right eye is enucleated with a prosthesis 
and there is no chronic trachomatous conjunctivitis with 
impairment of visual acuity.

2.  The veteran's service-connected disabilities are 
enucleation of right eyeball with prosthesis, rated as 40 
percent disabling; and right eye endophthalmitis, rated as 10 
percent disabling; with a combined disability evaluation of 
50 percent.

3. The overall evidence suggests that the veteran's service-
connected disabilities are not of such nature and severity as 
to prevent him from obtaining and retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for endophthalmitis have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.159, 4.1, 4.2, 4.7, 4.10, 4.84a, Diagnostic Codes 
6017, 6018 (2006).

2.  The veteran is not individually unemployable by reason of 
service-connected disabilities. 38 U.S.C.A. §§ 1155, 5107 (a) 
(West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.1, 4.15, 
4.16, 4.19 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An Increased Disability Evaluation for Right Eye 
Endophthalmitis

The veteran contends that his right eye endophthalmitis 
disorder is far more disabling than the current 10 percent 
disability evaluation indicates.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran is in receipt of a 10 percent disability 
evaluation for right eye endophthalmitis that is not a listed 
condition in the VA rating schedule. It has been rated by 
analogy under 38 C.F.R. § 4.84A, Diagnostic Code C 6018, 
chronic conjunctivitis. 38 C.F.R. § 4.20.  Under Diagnostic 
Code 6018, a 10 percent rating is warranted for other, 
active, chronic conjunctivitis with objective symptoms.  The 
veteran's right eye is also enucleated and is with 
prosthesis, rated as a separate service connected disability.

VA medical eye examination records from November 2004 and 
March 2005 primarily refer to the right prosthesis as being 
in place, and report an episode right eye lid hyperemia 
(blood engorgement).  

The veteran is currently receiving the maximum disability 
evaluation for right eye endophthalmitis under Diagnostic 
Code 6018.  Under 38 C.F.R. § 4.84a, Diagnostic Code 6017, 
active, chronic, trachomatous conjunctivitis is rated for 
impairment of visual acuity, with a minimum 30 percent rating 
assigned if there is active pathology. However, the veterans' 
right eye is enucleated with a prosthesis, and as a result, 
consideration of the veteran's disability is not available 
under Diagnostic Code 6017, or any other Diagnostic Code 
contemplating visual acuity or field loss for that matter.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

As the veteran is currently receiving the maximum benefit for 
his right eye endophthalmitis disability, and as the evidence 
does not demonstrate that this opthalmological disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards that consideration of an extraschedular rating is 
warranted, the claim for an initial rating in excess of 10 
percent for conjunctivitis must be denied. See 38 C.F.R. § 
3.321(b)(1).

II.  A Total Rating for Compensation Purposes Based on 
Individual Unemployability.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16. A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

A total rating based on unemployability due to service- 
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience. 38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a). For those 
veterans who fail to meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration. 38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran has a high school education. On his formal TDIU 
claim, received in December 1993, he reported that he last 
working in 1991, as a recruiter of students at a college of 
technology.  He stated that he had poor eyesight and that he 
was unable to drive.  

The veteran is service-connected for right eye enucleation 
with prosthesis, rated 40 percent disabling, and a 10 percent 
disability evaluation for right eye endophthalmitis, for a 
combined rating of 50 percent. The percentage criteria for a 
total disability rating based on individual unemployability 
have not been met.

Thus, in order for the veteran's claim to succeed, the 
evidence must demonstrate that he is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities. 

The medical evidence shows that the veteran has several 
disabilities, including chronic cardiovascular, spinal, and 
hip disablements that are not service connected.    

A VA medical examination of the eyes in November 2004 
revealed the veteran's complaint of loss of vision in the 
left eye.  The diagnoses were right anophthalmus s/p 
enucleation in 1959 secondary to complicated uveitis and 
glaucoma, patient has prosthesis in right eye; senile 
cataract in left eye with best corrected vision 20/40 the 
cataract limits vision, specifically at right; age related 
macular degeneration in left eye.  The examiner stated that 
the file was reviewed and that the veteran's visual 
impairment is limiting for any vocational purpose.   

Although the evidence indicates the veteran may have been 
unemployed for many years, the medical evidence does not 
indicate that he is unemployable due to his service-connected 
disabilities. As noted above, the impact of his service 
connected eye disabilities has been clinically described as 
limiting for vocational purposes, but not precluding 
employment. The question is not whether he can find 
employment, but whether he is capable of performing the 
physical and mental acts required by employment. There is no 
plausible evidence that the veteran is unable to secure and 
follow a substantially gainful occupation due to his service 
connected disabilities.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration. The record does not show 
frequent periods of hospitalizations, and the evidence does 
not support a finding that the veteran is demonstrably unable 
to obtain or maintain employment due to his service-connected 
disorders. It must be concluded that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of this claim. 

Accordingly, the Board finds that entitlement to a total 
rating for compensation purposes based on individual 
unemployability benefits is not warranted in this case. As 
the Board finds that the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. § 
5107(b) are not applicable.

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

In March and October 2004, and in July 2005, VA sent letters 
notifying the veteran of the evidence necessary to establish 
increased rating and unemployability claims.  The veteran has 
been informed of what he was expected to provide and what VA 
would obtain on his behalf, and asked him to provide VA with 
any evidence he may have pertaining to his appeal. The 
aforementioned letters satisfied VA's duty to notify. Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony. VA has 
attempted to obtain all records identified by the veteran.  
The veteran has not notified VA of any additional available 
relevant records with regard to his claim. The veteran has 
also been afforded VA medical examinations to evaluate his 
service connected disabilities.  As such, VA met its duty to 
assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

An increased disability evaluation for the veteran's right 
eye endophthalmitis is denied.  A total rating for 
compensation purposes based on individual unemployability is 
denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


